Citation Nr: 0837588	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-10 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The September 2004 rating decision 
denied the veteran's application to reopen his claim for 
entitlement to service connection for an acquired psychiatric 
disorder because the evidence submitted was not new and 
material.

In October 1974, the veteran's claim for service connection 
for a nervous condition was denied by the RO.  In that 
decision, the RO held that the evidence showed that the 
veteran's disability existed prior to service and was not 
aggravated by service.  The veteran filed an application to 
reopen his claim for entitlement to service connection in 
December 2003.

Although this RO denied this claim finding that new and 
material evidence had not been submitted to reopen the prior 
claim for service connection, the Board has determined that 
reconsideration of the claim under the provision of 38 C.F.R. 
§ 3.156(c) is warranted.  In this regard, the Board observes 
that, in November 2004, the National Personnel Records Center 
(NPRC) provided a copy of the veteran's service medical 
records.  Among these records was a copy of the veteran's 
induction examination, Standard Form (SF) 88, conducted on 
June 20, 1973.  On that form, the medical examiner noted that 
the veteran's psychiatric profile was normal, and no other 
notations were provided.  However, the Board is unable to 
verify that this document was of record at the time of the 
original denial in October 1974.  While the original SF 93 
from June 20, 1973 is included in the veteran's service 
department Health Record, an original copy of the SF 88 is 
not associated with his original service treatment records. 
Similarly, the SF 88 is not referred to in the October 1974 
decision.  The Board is unable to verify that SF 88 was 
associated with the veteran's claims file prior to November 
2004.  

In pertinent part, 38 C.F.R. § 3.156(c)(1) states that: 

Notwithstanding any other section in this part, at 
any time after VA issues a decision on a claim, if 
BA receives or associates with the claims file 
relevant official service department records that 
existed and had not been associated with the claims 
file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) 
of this section.  (Emphasis added)

As it does not appear the veteran's service induction 
examination was of associated with the record at the time of 
the October 1974 rating action, the Board will reconsider the 
veteran's claim for entitlement to service connection, under 
38 C.F.R. § 3.156(c)(1).

In October 2008, the veteran's representative claimed that 
the October 1974 rating decision, which initially denied the 
veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder (claimed as a nervous 
condition), was clearly and unmistakably erroneous (CUE).  
However, as noted above, the Board will be reconsidering the 
veteran's claim.  Accordingly, there is no need to refer the 
veteran's CUE claim to the RO for initial adjudication at 
this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above,  in October 1974, the veteran's claim for 
service connection for a nervous condition was denied by the 
RO because, according to the RO, the evidence showed that the 
veteran's disability existed prior to service and was not 
aggravated by service.  The veteran filed an application to 
reopen his claim for entitlement to service connection in 
December 2003.  Since that time, the NPRC provided a copy of 
the veteran's induction examination, SF 88 from June 20, 
1973,  on which the medical examiner noted that the veteran's 
psychiatric profile was normal upon entrance to active 
service.

Although the veteran was afforded a VA examination in June 
1991, this examination is inadequate as it does not address 
whether the veteran's psychiatric disorder was either caused, 
or permanently aggravated beyond its normal progression, by 
active service.  Pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2008).  In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the United States Court of Appeals for 
Veterans Claims (Court) noted that the third prong of 
38 C.F.R. § 3.159(c)(4)(I), requires that the evidence of 
record "indicate" that the claimed disability or symptoms 
may be associated with service, establishes a low threshold.   
See also Locklear v. Nicholson, 20 Vet. App. 410 (2006).   

Further, the Board notes that, on the veteran's original 
claim for service connection, the veteran noted that he had 
been hospitalized at Illinois Central Hospital in 1968, prior 
to service.  See VA Form 21-526e, July 22, 1974.  The veteran 
also noted that he received treatment at Tinley Park Mental 
Health Center in 1972.  However, those records are not 
associated with the veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to 
contact the appellant and obtain the names and 
addresses of all medical care providers who 
treated the veteran for his psychiatric 
disorder(s).  Of particular interest are 
medical records from the veteran's pre-
induction hospitalization at Illinois Central 
Hospital in 1968, as well as any medical 
records from Tinley Park Mental Health Center 
from 1972.  After obtaining proper 
authorization, the AMC should obtain any 
relevant records from these providers that are 
not already of record in order to ensure that 
complete records from these facilities are of 
record.  If these records are not available, 
then that should be noted and associated with 
the veteran's claims file.

2.  Following the receipt of pre-induction 
hospitalization records, to the extent 
available, schedule the veteran for a VA 
psychiatric examination to determine the nature 
and etiology of any current psychiatric 
disorder(s).  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  A rationale 
for any opinion expressed should be provided.  
The examiner should respond to the following:

a.  Is it at least as likely as not that 
the veteran's psychiatric disorder(s) 
is/are etiologically related to the 
veteran's period of active service?  

b.  If it is determined that the 
veteran's psychiatric disorder(s) 
preexisted his period of active service, 
is it at least as likely as not that the 
veteran's psychiatric disorder(s) 
was/were permanently aggravated beyond 
the normal course of progression by his 
period of service?  

Note: The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

3.  The RO/AMC should then readjudicate the 
claim on appeal in light of all of the evidence 
of record.  If the issue remains denied, the 
veteran should be provided with a supplemental 
statement of the case as to the issue on 
appeal, and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




